Per Curiam.
Plaintiffs in error are here seeking reversal of a judgment entered against them in the amount of $928.52. This judgment resulted from the fact that they became sureties on an appeal bond in an action originally filed in the county court in which F. A. Heckendorf, Inc., recovered a judgment against Arthur R. White.
*481The Pantels argue that the appeal bond which was executed by them was a nullity, and, further, that when the district court conducted a trial de novo and entered a judgment against White, and ultimately against them, it was without jurisdiction. There is no merit to the argument of plaintiffs in error.
The judgment is affirmed.
Mr. Justice Pringle not participating.